893 F.2d 187
Walter N. HARLOW, Appellant,v.Lyle BERGSON, Duane Bergson, Joel Johnson, William Walker,Paul Maatz and others unknown at this time, HarlanNelson, Appellees.
No. 89-5389.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 13, 1989.Decided Jan. 5, 1990.Rehearing Denied Feb. 6, 1990.

Walter N. Harlow, pro se.
Mark J. Peschel, Minneapolis, Minn., and Peter M. Ackerberg, St. Paul, Minn., for appellees.
Before BOWMAN and WOLLMAN, Circuit Judges, and HEANEY, Senior Circuit Judge.
PER CURIAM.


1
Walter N. Harlow appeals from the district court's1 dismissal of his suit, discharge of his Notice of Lis Pendens, and award of costs and attorney's fees.  We agree with the well-reasoned opinion of the district court and affirm.  See 8th Cir.R. 14.


2
We also find this appeal frivolous.  A pro se litigant has a duty to determine whether his claim is worth pursuing and may not "prostitute the process of the court."    Galvan v. Cameron Mut. Ins. Co., 831 F.2d 804, 805-06 (8th Cir.1987).  Harlow has admitted he has consulted with many attorneys who refused to go forward with this and many other suits he has initiated.  Accordingly, we award attorney's fees and double costs against Harlow to each appellee.  See 28 U.S.C. Sec. 1912;  Fed.R.App.P. 38.  Applications for attorney's fees shall be filed within 20 days of the date of this order.



1
 The Honorable Edward J. Devitt, United States District Judge for the District of Minnesota